DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (2020/0058617).
Re claim 1, Wu et al. disclose a first chip (10) including a first interconnect layer (interconnects in 104); a second chip (20) bonded to the first chip (10), and including a second interconnect layer (interconnects in 204); and a metal pad structure (114/214) electrically connecting a first interconnect in the first interconnect layer to a second interconnect in the second interconnect layer, and being provided on a bonding face of the first chip and the second chip (Fig. 4), wherein the lower metal pad structure (114) includes a first pad (lowest portion of 104), a plurality of first connection portions (the rest of 104) provided on the first pad, and a second pad (lowest portion of 204) provided on the plurality of first connection portions.
 	Re claim 2,  Wu et al. disclose wherein the metal pad structure (114/214) further includes a plurality of second connection portions (204) provided on the plurality of first connection portions (104) and under the second pad (lowest of 204).
Re claim 3, Wu et al. disclose wherein a number of the second connection portions (204) is equal to a number of the first connection portions (104) (Fig. 4).

Re claim 4, Wu et al. disclose wherein the metal pad structure (114/214)  further includes a third pad (114) provided on the plurality of first connection portions (104) and under the plurality of second connection portions (204).
Re claim 5, Wu et al. disclose wherein the metal pad structure further includes a fourth pad (214) provided on the third pad (114) and under the plurality of second connection portions (2004).
Re claim 6, Wu et al. disclose wherein a number of the second connection portions (204) is equal to a number of the first connection portions (104) (Fig. 4).

Re claim 10, Wu et al. disclose wherein the first pad (104) is provided in the first interconnect layer (104) (Fig. 4), or the second pad (204) is provided in the second interconnect layer (204) (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claims 1-6 and 10 above, and further in view of the following comments.
Re claims 7-9, Wu et al. does not disclose whether the first connection portions are provided on the first pad via a barrier metal layer, or the second connection portions are provided under the second pad via a barrier metal layer; or wherein the third pad is provided on the first connection portions via no barrier metal layer, or the fourth pad is provided under the second connection portions via no barrier metal layer; or wherein the fourth pad is provided on the third pad via no barrier metal layer.
The examiner takes official notice that the use of a barrier metal layer or not using a barrier metal layer to be provided in the connections is well known in the art and is a matter or design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide or not the known barrier metal layer for its own intended purpose.
Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide or not a barrier metal layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive.
Applicant argues that ‘617 (Wu et al.) discloses a first IC die 10, a second IC die 20, a first interconnect structure 104, and a second interconnect structure 204.  However, Applicant respectfully submits that the ‘617 application fails to disclose a first chip including a first interconnect layer, a second chip bonded to the first chip, and including a second interconnect layer, and a metal pad structure electrically connecting a first interconnect in the first interconnect layer to a second interconnect in the second interconnect layer, and being provided on bonding face of the first chip and the second chip, wherein the metal pad structure includes a first pad, a plurality of first interconnect portions provided on the first pad, and a second pad provided on the plurality of first interconnect portions, as recited in amended Claim 1.
However, Applicant has not provided a particular or specific definition of “chip” in the specification as originally filed.  One of ordinary skill in the art would recognize “chip” being the same as a “die”, “die” being the term used in ‘617.  Therefore, ‘617 still encompasses the amended claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        July 28, 2022